Kirkpatrick C. J.
This is an action of debt, upon a judgment entered in the Supreme Court of the state of New- York
The defendant pleads, first, nul tiel record, upon which issue is joined; and secondly, nil debel, giving notice of the particulars to be given in evidence upon the trial; which particulars, go to shew that the judgment was obtained, partly by the fraud of the plaintiff, and partly by the oppression and injustice of the court, and not upon the truth and justice of the case. And to this last plea there is a demurrer, and a joinder in demurrer.
The question presented by these pleadings, has been considered and settled in this court, some terms ago, in the case of Olden v. Hallet; and since that time, in the same way, in the Supreme Court of the United States, in the case of Hampton v. *M’ Connel. This last is conclusive, for being a constitutional question, it belongs to that court to settle the law, and having settled it, we are bound by the decision; we have no further discretion upon it. The plea, therefore, must be overruled, and there must be judgment for the plaintiff.